DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to claims filed 12/16/2019. Claims 1-20 are pending.

Claim Objections
The following claim(s) are objected to for formality issues:
Claim 17 should read “plurality of application icons”.
Appropriate correction(s) are required.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application SG10201809937P filed in Singapore on 11/8/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

The “server” of claim 11, according to the Specifications 0025, is a “physical or cloud data processing system …. Implemented in hardware or software”. As Applicant contemplates a possibly software-only system comprising a software-only server, the claim is non-statutory as it is directed to software-per-se.
Claims 12-19 are rejected for failing to cure the deficiency of the parent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hillis (US 20030126471 A1), in view of Kairi (US 20190312861 A1).

Regarding claim 1, Hillis discloses: a method for user authentication (fig.3, 0043-46 gives overview of authentication scheme), the method comprising:
rendering to a user on a computing device, a graphical user interface that displays a plurality of objects in random motion (0018-28 gives overview of interactive authentication procedure, in particular, 0018-19 discloses the rendering of a plurality of symbols, including a target symbol that moves randomly (0018); see also 0024 describing the capturing of these randomly moving symbols (such as via technique of 0018) and the composition of complex tasks based on iteration of capturing tasks, hence, a plurality of randomly moving goals or targets);
determining based on a set of factors, a plurality of confidence scores for a sequential selection of the plurality of objects performed by the user (0024: sequential selection; fig.3:320-340, 0044-46: based on comparisons between the measured and the expected performance metrics, a set of pass/fail confidence metrics is generated, the confidence metrics being evaluated based on a counter, the confidence scores being based on user input factors such as described in 0034-35, e.g., mouse position, velocity, etc.) such that a confidence score of the plurality of confidence scores corresponds to a selection of an object of the plurality of objects (0036: each confidence score corresponding to one task of the extended set of iterated tasks); and
authenticating the user based on the plurality of confidence scores (fig.3:350).
	Hillis does not disclose: wherein the method of rendering, determining, and authenticating steps are performed by a server. 
	Kairi discloses: wherein the method of rendering, determining, and authenticating steps are performed by a server (fig.8, 0085: an server-based authentication technique involving rendering a authentication task (0087), determining confidence (0099), and authenticating user (0099)).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Hillis by incorporating the authentication server technique of Kairi. Both concern the art of user-behavior authentication, and the incorporation would have expanded the applicability of the method by, according to Kairi, allowing deployment in Point of Sale (POS) and ATM type transactions (0025-26, 0032-33).

Regarding claim 2, Hillis modified by Kairi discloses the method of claim 1, as described above. Hillis modified by Kairi further discloses: recording, by the server, over a period of time test data of the user; and training the server to authenticate the user based on the test data of the user (Hillis 0036 taking test data of user to determine expected result, e.g., an average result, and using the test data to enable the computer to authenticate the user based on the test data (fig. 3, 0044-45), hence, training the computer on the user data, with Kairi 0063 disclosing storage by authentication server of registration information).

Regarding claim 3, Hillis modified by Kairi discloses the method of claim 2, as described above. Hillis modified by Kairi further discloses: wherein the test data of the user is associated with one or more sequential selections performed by the user over the period of time (Hillis 0024, 0036: sequential performance of multiple tasks and gathering of relevant performance metrics).

Regarding claim 5, Hillis modified by Kairi discloses the method of claim 1, as described above. Hillis modified by Kairi further discloses: extracting, by the server, based on the set of factors, data points associated with the sequential selection of the plurality of objects (Hillis fig.3:320, 0044: obtaining of performance metrics constitute data points, with Kairi 0063 disclosing use of authentication server to store registration information).
 
Regarding claim 6, Hillis modified by Kairi discloses the method of claim 1, as described above. Hillis modified by Kairi further discloses: wherein the set of factors includes a path traced by the user to connect a previously selected object to the selected object (Hillis 0035: logging path metrics such as position, velocity, etc. in the performance of iterated symbol capture (0024)).

Regarding claim 7, Hillis modified by Kairi discloses the method of claim 1, as described above. Hillis modified by Kairi further discloses: wherein the set of factors includes positions of the selected object and remaining objects that are yet to be selected from the plurality of objects (Hillis 0035-36: positions of the plurality of symbols including currently selected objet and remaining objects) with respect to a previously selected object; (Hillis 0023: force fields or physical properties of symbols with respect to remaining symbols constitutes tracking of symbol positions in relation to other symbols including target symbols, such as a previously selected symbol in an iterative procedure (0024)).

Regarding claim 8, Hillis modified by Kairi discloses the method of claim 1, as described above. Hillis modified by Kairi further discloses: wherein the set of factors includes speeds of the selected object and remaining objects that are yet to be selected from the plurality of objects (Hillis 0035-36: speeds of the various objects including current object).

Regarding claim 9, Hillis modified by Kairi discloses the method of claim 1, as described above. Hillis modified by Kairi further discloses: wherein the set of factors includes a time duration for selecting the object (Hillis 0035-36: time duration, e.g., for calculating mean values and separation values.).

Regarding claim 10, Hillis modified by Kairi discloses the method of claim 1, as described above. Hillis modified by Kairi further discloses: controlling, by the server, movement of objects that are yet to be selected, when an aggregate of one or more confidence scores corresponding to one or more objects that are selected from the plurality of objects is less than a threshold value (Hillis 0018, 0024: as Hillis discloses the server controlling of the movement of the plurality of objects in a pseudorandom way throughout the duration of the text, and as 0045-46 discloses the aggregate calculation of confidence scores including threshold value confidence scores, Hillis discloses the controlling of objects during said condition, as claimed; with Kairi fig.820, 0087 disclosing the user of a server to generate authentication tasks).

Regarding claim 20, Hillis discloses: a method for access (fig.3, 0043-46 gives overview of authentication scheme such as for providing access 350), the method comprising:
receiving, by a server from a computing device, an access request (fig.3:300, 0043; 0029-30: receiving access request such as via user entry);
rendering, by the server to the user on the computing device, a graphical user interface that displays a plurality of objects in random motion (0018-28 gives overview of interactive authentication procedure, in particular, 0018-19 discloses the rendering of a plurality of symbols, including a target symbol that moves randomly (0018); see also 0024 describing the capturing of these randomly moving symbols (such as via technique of 0018) and the composition of complex tasks based on iteration of capturing tasks, hence, a plurality of randomly moving goals or targets) based on the access request (fig.3:310-340, 0044);
determining, by the server based on a set of factors, a plurality of confidence scores for a sequential selection of the plurality of objects performed by the user (0024: sequential selection; fig.3:320-340, 0044-46: based on comparisons between the measured and the expected performance metrics, a set of pass/fail confidence metrics is generated, the confidence metrics being evaluated based on a counter, the confidence scores being based on user input factors such as described in 0034-35, e.g., mouse position, velocity, etc.) such that a confidence score of the plurality of confidence scores corresponds to a selection of an object of the plurality of objects (0036: each confidence score corresponding to one task of the extended set of iterated tasks); and
authenticating, by the server, the user based on the plurality of confidence scores (fig.3:350).
Hillis does not disclose: wherein the access is for processing transactions; wherein the access request is a transaction request for a transaction initiated by a user; wherein the transaction is processed when the user is authenticated.
Kairi discloses: wherein the access is for processing transactions (fig.1A-B, 0032: user conducting transaction); wherein the access request is a transaction request for a transaction initiated by a user (fig.1A-B, 0032-33: user conducting transaction and initializing the authorization process by inputting identity constitutes a user-initiated transaction request); wherein the transaction is processed when the user is authenticated (0034).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Hillis by incorporating the authentication server technique of Kairi. Both concern the art of user-behavior authentication, and the incorporation would have expanded the applicability of the method by, according to Kairi, allowing deployment in Point of Sale (POS) and ATM type transactions (0025-26, 0032-33).

Claim(s) 12, 14-19 recite systems analogous to the above method and are hence rejected under the same rationale.

Claim(s) 4, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hillis (US 20030126471 A1) in view of Kairi (US 20190312861 A1), as applied in claims 1, 11 above, in view of Kairi (US 20190312861 A1).

Regarding claim 4, Hillis modified by Kairi discloses the method of claim 1, as described above. Hillis modified by Kairi further discloses: wherein remaining objects that are yet to be selected from the plurality of objects continue to move in random motion (0018-19, 0024: a plurality of symbols are shown moving randomly).
Hillis modified by Kairi does not disclose: wherein the object becomes static when the user selects the object.
Miyamoto discloses: wherein an object becomes static when the user selects the object (0030).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Hillis modified by Kairi by incorporating the target selection technique of Miyamoto. Both concern the art of target selection, and the incorporation would have improved the ease of use and intuitiveness of the method by, according to Miyamoto, providing the user with an easy to recognize indicator of a completion of a selection task (0030).

Claim(s) 13 recite systems analogous to the above method and are hence rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer To, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG LI/
Examiner, Art Unit 2143